          Case 3:00-cv-00654-KJD-CLB Document 295 Filed 05/11/20 Page 1 of 2



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA

 7 RODNEY L. EMIL,                                     Case No.: 3:00-cv-0654-KJD-CLB

 8          Petitioner
                                                                          ORDER
 9 v.

10 WILLIAM GITTERE, et al.,

11          Respondents

12

13         Respondents filed a request for clarification in relation to this court’s order of September

14 27, 2019 (ECF No. 287), which granted in part and denied in part their motion to dismiss (ECF

15 No. 255). ECF No. 293. With their request, respondents question the following ruling on Claim

16 17 of Emil’s Fourth Amended Petition (ECF No. 244):

17                  In Claim 17, Emil alleges that his conviction is invalid because the jury
           was not required to find all the independent elements of first degree murder. Emil
18         presented this claim in his initial state post-conviction proceeding. ECF No. 191-
           2, p. 59-81. Claim 17 is not procedurally defaulted.
19

20 ECF No. 287 at 29.

21         Respondents are correct that the order contains a typographical error by citing to “ECF

22 No. 191-2, p. 59-81.” The correct citation is “ECF No. 191-4, p. 59-81.” The court stands by its

23 decision, however, that the claim is not procedurally defaulted.
         Case 3:00-cv-00654-KJD-CLB Document 295 Filed 05/11/20 Page 2 of 2



 1        IT IS SO ORDERED.

 2        IT IS FURTHER ORDERED that respondents’ unopposed motion for an extension of

 3 time (ECF No. 294) is GRANTED. Respondents shall have until and including May 19, 2020,

 4 within which to file their Answer to Petitioner’s Fourth Amended Petition (ECF No. 255).

 5        IT IS FURTHER ORDERED that, in all other respects, the schedule set forth in the

 6 scheduling order entered on January 6, 2017 (ECF No. 241), shall remain in effect.

 7        Dated: May 11, 2020

 8                                                        _________________________________
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  2
